DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 U.S.C. § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 8 recites limitations that invoke 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 8 recites:

a particle filter; 
a sheet resistance measurement unit configured to measure an electrical sheet resistance of the particle filter and generate sheet resistance information indicating or allowing to determine the measured electrical sheet resistance; 
a humidity measurement unit configured to measure relative humidity of an environment of the particle filter and generate humidity information indicating the measured relative humidity; and 
a device configured to compare the measured electrical sheet resistance with a reference sheet resistance of a clean particle filter at the measured relative humidity and given at the time of acquisition of said electrical sheet resistance, and  to determine a pollution status of the particle filter based on the generated sheet resistance information and the generated humidity information.” Emphasis added. 
 
The limitation “a device configured to compare the measured electrical sheet resistance …, and  to determine a pollution status of the particle filter” is written in means-plus-function format and therefore invokes 35 U.S.C. 112(f) because it use the generic placeholder “device” coupled with the functional languages of “compare the measured electrical sheet resistance…” and “determine a pollution status of the particle filter” without reciting sufficient structure for performing the function.  
The instant specification discloses a device 40, which may be implemented in hard and/or software, as a programmed micorpsocessor or computer. Spec. p. 8 and Fig. 1. 
Claims 9–12 invoke 35 U.S.C. 112(f) as they depend from claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–5, 7–8 and 15–16 are rejected under 35 U.S.C. 103 as being obvious over Galsim et al., US 2016/0243486 A1 (“Galsim”). 
Claim 6 and 12 are rejected under 35 U.S.C. 103 as being obvious over Galsim in view of Sohn et al., US 2015/0273376 A1 (“Sohn”). 
Claims 9–10 are rejected under 35 U.S.C. 103 as being obvious over Galsim in view of Key et al., US 2019/0262750 A1 (“Key”) and Cremeens et al., US 2018/0245499 A1 (“Cremeens”). 
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Galsim in view of Nelson et al., US 6,368,386 B1 (“Nelson”). 
Claim 1
The device also comprises a processor configured to compare the electrical sheet resistance indicated by or determined from the obtained sheet resistance information with a reference sheet resistance of a clean particle filter at the relative humidity indicated by the obtained humidity information and given at the time of acquisition of said electrical sheet resistance and to generate, based on whether a comparison value generated from said comparison exceeds a predetermined pollution threshold, a control signal for control of the air-cleaning device and/or status information indicating the pollution status of the particle filter.
Galsim discloses a device (i.e., capacitive dust sensor assembly 100) for determining a pollution status (i.e., dust accumulation) of a particle filter (i.e., filter media 110 and 140) in an air cleaning device (i.e., HVAC system). Galsim Fig. 1, [0002] and [0035]. The device 100 comprises a sheet resistance measurement unit (i.e., capacitive sensors 100A and 100B). It is noted here that Galsim discloses that capacitive sensors 100A and 100B are configured to measure capacitance of particle filter 110 and 140. Id. at [0038] and [0044].  It is noted here that it is well within the ambit of a person of ordinary skill in the art to obtain sheet resistance information from the capacitance value provided by sensors 100A and 100B based on Ohm’s law (i.e., V = IR, where V is voltage, I is current and R is resistance) and Capacitance formula (i.e., Q = CV, where Q is charge, C is capacitance and V is voltage). Therefore, it would have been obvious for a person of ordinary skill to understand the relationship between capacitance C and resistance R is Q = CIR, or alternatively, R = Q/CI. Therefore, it would have been obvious for Galsim’s capacitive sensor 100A to be configured to measure an electrical sheet resistance of the particle filter 110 and generate sheet resistance information (i.e., current I, capacitance C and charge Q) allowing to determine the measured electrical sheet resistance R. Galsim also discloses a humidity input (i.e., humidity monitor 225) configured to obtain humidity information Id. at Fig. 2, [0044]. 

    PNG
    media_image1.png
    516
    575
    media_image1.png
    Greyscale

Galsim discloses a processor (i.e., controller 230) configured to compare the capacitance (i.e., electrical sheet resistance could be calculated using the formula provided above) with a reference sheet resistance (i.e., a calibration profile 340 using sheet resistance instead of capacitance) to calculate the total percentage of dust accumulation. Id. at Fig. 2, [0047]. Galsim also indicates that the calibration profile 340 is generated upon initial installation of the assembly, therefore, it would have been obvious that the reference sheet resistance is of a clean particle filter. Id. at [0041]. Additionally, Galsim discloses that the calibration profile may Id.  The controller 230 then compares the capacitance parameter of the capacitive sensor to the calibration profile and provide dust accumulation amount (i.e., status information) based on the comparison to a status information monitor (dust accumulation percentage indicator 270) indicating the pollutions status of the particle filter. Id. at Fig. 2, [0047] and [0044].  Additionally, Galsim discloses the generation of a control signal (i.e., signal of servicing the filter 110 and 140) based on the comparison (i.e., the amount of dust present in the first filter exceeding an acceptable level—the “acceptable level” is the “predetermined pollution threshold”). Id. at [0021]. 

    PNG
    media_image2.png
    503
    607
    media_image2.png
    Greyscale


Claim 2 describes the device as claimed in claim 1. The processor is configured to generate the status information and/or the control signal only if the comparison value exceeds the predetermined pollution threshold.
Galsim discloses that the processor 230 is configured to generate a comparison value by the comparison and to generate the status information (i.e., dust accumulation amount) and/or the control signal (i.e., signal of servicing the filter of 110 and 140) if the amount of dust present in the filter exceeds an acceptable level (i.e., predetermined pollution threshold). Galsim [0021].  
Claim 3 describes the device as claimed in claim 2. The processor is configured to generate the comparison value by forming a ratio or difference between said electrical sheet resistance indicated by or determined from the obtained sheet resistance information with said reference sheet resistance.
Galsim discloses that the processor 230 is configured to generate the comparison value by forming a ratio (i.e., percentage) between the capacitance parameter of the capacitive sensor to the calibration profile. Galsim Fig.2, [0047]. 
Claim 4 describes the device as claimed in claim 2. The processor is configured to use the predetermined pollution threshold based on the relative humidity indicated by the obtained humidity information and given at the time of acquisition of said electrical sheet resistance.
Galsim discloses that capacitance varies with humidity. Galsim Fig. 2, [0041]. Therefore, it would have been obvious for the comparison to be conducted based on the same conditions, i.e., the humidity level at the time when the capacitance is measured. 
Claim 5 
Galsim discloses that the processor 230 generates different status information (i.e., dust accumulation percentage) and an alarm signal 240 if the percentage exceeds an acceptable upper limit or set point (i.e., the predetermined pollution threshold). Galsim Fig. 2, [0034] and [0044].  
Claim 6 describes the device as claimed in claim 2. The processor is configured to generate a control signal for controlling a fan for generating an airflow through the particle filter depending on a degree, by which said comparison value exceeds the predetermined pollution threshold, for controlling the fan to increasingly reduce the airflow if the predetermined pollution threshold is increasingly exceeded or to reduce the airflow if the predetermined pollution threshold is exceeded.
Galsim discloses that the processor 230 send an indication of the measured percentage of dust accumulation to a controller of the HVAC system 260 to compensate for the reduced air flow by adjusting an operating parameter of the HVAC system, for example, by increasing the air pressure in a portion of the HVAC system. Galsim [0048]. 
Galsim does not explicitly disclose that the adjustment of airflow is done by controlling a fan. 
In the analogous art of air cleaners, Sohn discloses using a blow fan 601 to control the air pressure and flow speed. Sohn Fig. 6, [0125]. Sohn also discloses that decreasing air pressure would increase flow speed based on the Bernoulli principle. Id.
Claim 7 describes the device as claimed in claim 1. The processor is configured to generate the status information indicating one or more of an estimated lifetime of the particle filter, an estimated degree of pollution of the particle filter, and a recommendation related to use and/or replacement of the particle filter.
Galsim discloses that processor 230 provides an alarm to an operator of the HVAC system that the filter assembly 100 needs maintenance, for example, to clean or replace one or both of the filter media 110 and/or 140. Galsim Fig. 3, [0048]. 
Claim 8 describes an air-cleaning device. The air-cleaning device comprises a particle filter. The air-cleaning device comprises a sheet resistance measurement unit configured to measure an electrical sheet resistance of the particle filter and generate sheet resistance information indicating or allowing to determine the measured electrical sheet resistance. The air-cleaning device comprises a humidity measurement unit configured to measure relative humidity of an environment of the particle filter and generate humidity information indicating the measured relative humidity. The air-cleaning device also comprises a device configured to compare the measured electrical sheet resistance with a reference sheet resistance of a clean filter at the measured relative humidity and given at the time of acquisition of the electrical sheet resistance to determine a pollution status of the particle filter based on whether a comparison value generated from the comparison exceeds a predetermined prolusion threshold.
Galsim discloses an air-cleaning device (i.e., capacitive dust sensor assembly 100). Galsim Fig. 1, [0035]. The air-cleaning device 100 comprises a particle filter (i.e., first filter media 110). Id. The air-cleaning device 100 comprises a sheet resistance measurement unit (i.e., capacitive sensor 100A). Id. It is noted here that Galsim discloses that capacitive sensor 100A is configured to measure capacitance of particle filter 110. Id. at [0038] and [0044].  It is noted here Id. at Fig. 2, [0044]. The air-cleaning device 100 also comprises a device (i.e., controller 230) configured to compare the electrical sheet resistance (i.e., which could be calculated from the capacitance information using the formula provided above) with a reference sheet resistance (i.e., a calibration profile 340 using sheet resistance instead of capacitance) to calculate the total percentage of dust accumulation. Id. at Fig. 2, [0047]. Additionally, Galsim discloses that the calibration profile may include a model using both humidity and capacitance parameter input as capacitance may vary with humidity. Id.  


    PNG
    media_image1.png
    516
    575
    media_image1.png
    Greyscale

Galsim also discloses a device (i.e., controller 230) configured to compare the capacitance (i.e., electrical sheet resistance could be calculated using the formula provided above) with a reference sheet resistance (i.e., a calibration profile 340 using sheet resistance instead of capacitance) to calculate the total percentage of dust accumulation. Id. at Fig. 2, [0047]. Galsim also indicates that the calibration profile 340 is generated upon initial installation of the assembly, therefore, it would have been obvious that the reference sheet resistance is of a clean particle filter. Id. at [0041]. Additionally, Galsim discloses that the calibration profile may include a model using both humidity and capacitance parameter input as capacitance may vary with humidity. Id.  The controller 230 then compares the capacitance parameter of the capacitive Id. at Fig. 2, [0047] and [0044]. Galsim further discloses that when the amount of dust present in the first filter exceeding an acceptable level (i.e., predetermined pollution threshold), signal of service is generated (i.e., pollutions status). Id. at [0021]. 

    PNG
    media_image2.png
    503
    607
    media_image2.png
    Greyscale

Claim 9 describes 
Claim 10 describes the air-cleaning device as claimed in claim 9. The sheet resistance measurement unit comprises a voltage source for applying a voltage to a first electrode and a voltage measurement unit for measuring a voltage across a load resistance connected to a second electrode. A processor is configured to determine the sheet resistance information from the applied voltage, the measured voltage, the load resistance, and dimensional parameters of the two interdigitated electrodes.
The limitation of “interdigitated electrodes” are interpreted as electrodes that has comb-like structure, which is consistent with applicant’s disclosure. Galsim Fig. 3. 
Galsim does not disclose that the air-cleaning device comprises electrodes, a voltage source or a first and second electrodes as recited in claims 9–10.
In the analogous art of filter measurements, Key discloses a sensor 310 that is configured to measure electrical characteristics such as capacitance, conductivity, inductance between electrodes. Key Fig. 3, [0013]. Key discloses that the sensor 310 comprises a voltage source 311 connected to a first electrode 302 and a voltage measurement unit Vmeas across a load resistance (i.e., resistor 314) connected to a second electrode 306. Id. at Fig. 3, [0036].  Key also discloses that the electrodes 302 and 306 are attached at the filter surface 305. Id. at Fig. 3, [0029]. Additionally, Key discloses that a processor 316 is configured to determine electrical characteristics from the applied voltage (i.e,. Vref), the measured voltage (i.e., Vmeas), the load resistance of resistor 314 and the dimensional parameters (i.e., space between electrodes, length, distance) of the electrodes (302 and 306). Id. at Fig. 3, [0034] and [0036]. Key discloses that its senor arrangement is configured to measure electrical characteristics of a particle filter. It would have been obvious for Galsim’s capacitive sensor 100A and 100B to be arranged as Key because 
With this modification, the air-cleaning device 100 comprises Key’s electrode structure 302 and 306 arranged on Galsim’s surface of the particle filter 110 facing an incoming airflow. 
However, modified Galsim does not explicitly disclose that the electrode 302 or 306 comprise two interdigitated electrodes. 
In the analogous art of particle filter with sensors, Cremeens discloses a pair of interdigitated electrodes 228 configured to sense changes in electrical parameter such as resistance and capacitance. Cremeens Fig. 4, [0020] and [0057]. It would have been obvious for Key’s electrodes structure 302 and 306 to include interdigitated electrodes as disclosed by Cremeens as interdigitated electrodes are recognized in the particle filter sensor art as being suitable to measure electrical properties such as capacitance and resistance. 
Claim 11 describes the air-cleaning device as claimed in claim 8. The particle filter comprises hydrophobic fibrous filter material.
While modified Galsim does not disclose that its filter 110 comprises hydrophobic fibrous filter material, in the analogous art of HVAC filter materials, Nelson discloses a HVAC system that comprises a hydrophobic layer supported on a fibrous scrim. Nelson col. 5, ll. 9–20. It would have been obvious for Galsim’s filter 110 to comprise hydrophobic fibrous filter material as such material is recognized in the HVAC art as being suitable for HVAC filters. 
Claim 12 describes 
Modified Galsim discloses that the processor 230 send an indication of the measured percentage of dust accumulation to a controller of the HVAC system 260 to compensate for the reduced air flow by adjusting an operating parameter of the HVAC system, for example, by increasing the air pressure in a portion of the HVAC system. Galsim [0048]. 
Modified Galsim does not disclose that the air-cleaning device 100 comprises a fan. 
However, as discussed in claim 6, it would have been obvious to for Galsim to use a fan to adjust an airflow based on the percentage of dust accumulation because the use of fan to adjust airflow is recognized in the air cleaner art as being suitable for adjusting flow rate. 
Claim 15 describes the device as claimed in claim 1. The device further comprises a table of a number of predetermined pollution thresholds for different values of relative humidity. 
Claim 16 describes the device as claimed in claim 15. A predetermined pollution threshold is determined from the table based on an actual given humidity value. 
The limitation of ‘table’ is interpreted as a list of predetermined pollution thresholds at different humidity level. 
Galsim discloses that the processor 230 stores a database (i.e., table) that are able to tracking dust accumulation relative to an acceptable upper limit (i.e., a predetermined pollution thresholds). Galsim [0044]. Galsim also discloses that the processor 230 is able to compensate for the humidity when calculating dust accumulation. Id. It is therefore obvious to one of ordinary skill in the art to understand that the database comprises a list of acceptable upper limits at different humidity levels, i.e., which is the “table.” It is also obvious to one of ordinary skill in the art that the selection of pollution threshold is dependent on the humidity as Galsim discloses that the effect of humidity has to be compensated for during the calculation of dust accumulation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–12 are unpatentable under 35 U.S.C. 101.
There are two criteria for determining subject matter eligibility.  MPEP 2106(I).  First, the Examiner should consider whether the claimed invention is directed to one of the four statutory categories (i.e., a process, machine, manufacture, or composition of matter) (Step 1).  Id.  Second, the claimed invention must also qualify as patent-eligible subject matter (i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception) (Step 2).  Id.  The judicial exceptions are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention.  These judicial exceptions are limited to abstract ideas (mathematical concepts, certain methods of organizing human activity and mental processes)1 MPEP 2106.04(a), laws of nature and natural phenomena (including products of nature).  Id.  In applying Step 2, the Examiner should first evaluate whether a claim recites a judicial exception (Step 2A, Prong One).  2019 Revised Patent Subject Matter Eligibility Guidance (“Revised PEG”) 14, 15.  If the claim does recite a judicial exception, the Examiner should consider whether the claim contains additional elements beyond the judicial exception that integrate the judicial exception into a practical application (Step 2A, Prong Two).  Id. at 17.  If the claim does not integrate the judicial exception into a practical application, the Examiner should further Id. at 16.
Claim 1 recites: 
 “1. A device for determining a pollution status of a particle filter in an air-cleaning device, said device comprising: 
a sheet resistance measurement unit configured to obtain sheet resistance information indicating or allowing to determine an electrical sheet resistance of the particle filter; 
a humidity input configured to obtain humidity information indicating [[the ]]relative humidity of an environment of the particle filter; and 
a processor configured to compare the electrical sheet resistance indicated by or determined from the obtained sheet resistance information with a reference sheet resistance of a clean particle filter at the relative humidity indicated by the obtained humidity information and given at the time of acquisition of said electrical sheet resistance and to generate, based on whether a comparison value generated from said comparison exceeds a predetermined pollution threshold, a control signal for control of the air-cleaning device and/or status information indicating the pollution status of the particle filter.” Emphasis added.

Claim 1 is directed to one of the four statutory categories because it is “a device for determining a pollution status of a particle filter,” which is a machine.
Claim 1 also recites a judicial exception which is the abstract idea of comparing electrical sheet resistance with a reference sheet resistance to generate a control signal and or a status information. This is an abstract idea because it is the mental process of collecting and displaying information where the data analysis steps are recited at a high level of generality (i.e., comparing the sheet resistance information with a standard reference and presenting a status information).  MPEP 2106.04(a)(2)(III)(A).  The fact that this process can be performed by a human using a 
Claim 1 does not recite additional elements that integrate the mental process into a practical application even though the claim recites a limitation of generating a control signal for control of the air-cleaning device. The abstract idea of “comparing” has not been integrated into a particular practical application—either a signal is sent to “control” the air-cleaning device (this is recited at a high degree of generality, and not particular—as what is controlled or how is controlled is not known) or status information is given (this is more like an alarm, and is not integrating the abstract idea into something particular to an air-cleaning device, which is the same as collecting and displaying information). MPEP 2106.04(a)(2)(III)(A). Furthermore, claim 1 as a whole does not amount to significantly more than the abstract idea because the additional elements (i.e., the other components of the device) are routine and conventional in view of the prior art cited above. 
Claim 2 recites: 
“2. The device as claimed in claim 1, wherein said processor is configured to generate the status information and/or the control signal only if said comparison value exceeds a predetermined pollution threshold.” Emphasis added.

Claim 2 is directed to one of the four statutory categories because it is “the device as claimed in claim 1,” which is a machine.
Claim 2 depends from claim 1 and therefore recites the judicial exception of the independent claim. It also recites the additional element of “generating the status information and/or the control signal only if said comparison value exceeds a predetermined pollution threshold.” However, claim 2 does not actually require generating the status information and/or 
Additionally, the claim as a whole does not amount to significantly more than the abstract idea because the additional elements of the claim are routine and conventional in view of the cited prior art.  
Claim 3 recites: 
“3. The device as claimed in claim 2, wherein said processor is configured to generate said comparison value by forming a ratio or difference between said electrical sheet resistance indicated by or determined from the obtained sheet resistance information with said reference sheet resistance.” Emphasis added.

Claim 3 is directed to one of the four statutory categories because it is “the device as claimed in claim 2,” which is a machine.
Claim 3 depends from claim 2 (i.e., which depends on claim 1) and therefore recites the judicial exception of the independent claim 1.  It also further modifies the abstract idea of claim 2 by specifying that the comparison value is generated by forming a ratio or difference between the measured and reference sheet resistance. 
Claim 3 does not recite additional elements that integrate this judicial exception into a practical application. Claim 3 doesn’t integrate the abstract idea of claim 1 into a practical application because it is nothing more than the mental process of calculating the comparison value. 
Claim 3 as a whole does not amount to significantly more than the exception because the additional element (i.e., calculating a ratio or difference) is routine and conventional in view of the prior art cited above. 
Claim 4 recites: 
Docket No.: 2016P01105WOUSindicated by the obtained humidity information and given at the time of acquisition of said electrical sheet resistance.”

Claim 4 is directed to one of the four statutory categories because it is “the device as claimed in claim 2” which is a machine.
Claim 4 also depends from claim 2 (i.e., which depends from claim 1) and therefore recites the judicial exception of the independent claim.
Claim 4 does not recite additional elements that integrate this judicial exception into a practical application. Claim 4 specifies that the processor is configured to use the predetermined pollution threshold based on the relative humidity Docket No.: 2016P01105WOUSindicated by the obtained humidity information and given at the time of acquisition of the electrical sheet resistance.  This does not integrate the metal process of claim 1 into a practical application because the additional element only teaches that the predetermined pollution threshold is based on the relative humidity given at the time of acquisition of the electrical sheet resistance.  
Claim 4 as a whole does not amount to significantly more than the exception because the additional element (i.e., the predetermined pollution threshold is based on the relative humidity given at the time of acquisition of the electrical sheet resistance) is routine and conventional in view of the prior art cited above. 
Claim 5 recites: 
“5. The device as claimed in claim 2, wherein said processor is configured to generate different status information and/or a different control signal, depending on a degree by which said comparison value exceeds the predetermined pollution threshold.”

Claim 5 is directed to one of the four statutory categories because directs to “The device as claimed in claim 2” which is a machine.
Claim 5 also depends from claim 2 (i.e., which depends from claim 1) and therefore recites the judicial exception of the independent claim.
Claim 5 does not recite additional elements that integrate this judicial exception into a practical application. Claim 5 describes that the different status information and/or control signal idependson a degree by which the comparison value exceeds the predetermined pollution threshold. This does not integrate the metal process of claim 1 into a practical application because the additional element only teaches that the status information and/or control signal is based on a degree by which the comparison value exceeds the predetermined pollution threshold. 
Claim 5 as a whole does not amount to significantly more than the exception because the additional element (i.e., the processor generates different status information and/or control signal depends on a degree by which the comparison value exceeds the predetermined pollution threshold) is routine and conventional in view of the prior art cited above. 
Claim 6 recites: 
“6. The device as claimed in claim 2, wherein said processor is configured to generate a control signal for controlling a fan for generating an airflow through the particle filter depending on a degree, by which said comparison value exceeds the predetermined pollution threshold, for controlling the fan to increasingly reduce the airflow if the predetermined pollution threshold is increasingly exceeded or to reduce the airflow if the predetermined pollution threshold is exceeded.”

Claim 6 is directed to one of the four statutory categories because directs to “the device as claimed in claim 2” which is a machine.
Claim 6 depends from claim 2 (i.e., which depends from claim 1) and therefore recites the judicial exception of the independent claim. It also recites the additional element of 
Additionally, the claim as a whole does not amount to significantly more than the abstract idea because the additional elements of the claim are routine and conventional in view of the cited prior art.  
Claim 7 recites: 
“7. The device as claimed in claim 1, wherein said processor is configured to generate the status information indicating one or more of: an estimated lifetime of the particle filter, an estimated degree of pollution of the particle filter, and a recommendation related to use and/or replacement of the particle filter.”

Claim 7 is directed to one of the four statutory categories because directs to “the device as claimed in claim 1” which is a machine.
Claim 7 also depends from claim 1and therefore recites the judicial exception of the independent claim.
Claim 7 does not recite additional elements that integrate this judicial exception into a practical application. Claim 7 describes that the processor is configured to generate the status information indicating one or more of an estimated lifetime of the particle filter, an estimated degree of pollution of the particle filter, and a recommendation related to use and/or replacement of the particle filter. This does not integrate the metal process of claim 1 into a practical application because the additional element only teaches the content of status information. 
Claim 7 as a whole does not amount to significantly more than the exception because the additional element (i.e., the processor is configured to generate the status information indicating one or more of an estimated lifetime of the particle filter, an estimated degree of pollution of the particle filter, and a recommendation related to use and/or replacement of the particle filter) is routine and conventional in view of the prior art cited above. 
Claim 8 recites:
“8. An air-cleaning device comprising: 
a particle filter; 
a sheet resistance measurement unit configured to measure an electrical sheet resistance of the particle filter and generate sheet resistance information indicating or allowing to determine the measured electrical sheet resistance; 
a humidity measurement unit configured to measure relative humidity of an environment of the particle filter and generate humidity information indicating the measured relative humidity; and 
a device configured to compare the measured electrical sheet resistance with a reference sheet resistance of a clean particle filter at the measured relative humidity and given at the time of acquisition of said electrical sheet resistance, and to determine a pollution status of the particle filter based on whether a comparison value generated from said comparison exceeds a predetmined pollution threshold.” 

Claim 8 is directed to one of the four statutory categories because it is “an air-cleaning device,” which is a machine.
Claim 8 recites a device which “compares” and “determines” a pollution status based on the sheet resistance information and the humidity information, which is an abstract idea because it is the mental process of collecting and displaying information where the data analysis steps are recited at a high level of generality (i.e., gathering sheet resistance information and humidity information and compare with a reference to determine the pollutions status).  MPEP 
Claim 8 does not recite additional elements that integrate the mental process into a practical application because nothing was done with the pollution status information. Additionally, claim 8 as a whole does not amount to significantly more than the abstract idea because the additional elements (i.e., the other components of the device) are routine and conventional in view of the prior art cited above. 
Claim 9 recites:
“9. The air-cleaning device as claimed in claim 8, further comprising an electrode structure arranged on a surface of the particle filter, or an additional filter patch arranged on a surface of the particle filter facing an incoming airflow, wherein the electrode structure comprises two interdigitated electrodes.” 

Claim 9 is directed to one of the four statutory categories because it is “the air-cleaning device as claimed in claim 8,” which is a machine.
Claim 9 depends from claim 8 and therefore recites the judicial exception of the independent claim 8. It also recites the additional element of “an electrode structure arranged on a surface of the particle filter or an additional filter patch arranged on a surface of the particle filter facing an incoming airflow, wherein the electrode structure comprises two interdigitated electrodes.” However, claim 9 does not integrate the mental process into a practical application because nothing was done with the pollution status information.  
Additionally, the claim as a whole does not amount to significantly more than the abstract idea because the additional elements of the claim are routine and conventional in view of the cited prior art.  
Claim 10 recites: 
“10. The air-cleaning device as claimed in claim 9, wherein said sheet resistance measurement unit comprises a voltage source for applying a voltage to a first electrode and a voltage measurement unit for measuring a voltage across a load resistance connected to a second electrode, and wherein a processor is configured to determine the sheet resistance information from the applied voltage, the measured voltage, the load resistance, and dimensional parameters of the two interdigitated electrodes.” 

Claim 10 is directed to one of the four statutory categories because it is “The air-cleaning device as claimed in claim 9,” which is a machine.
Claim 10 depends from claim 9 (i.e., which depends on claim 8) and therefore recites the judicial exception of the independent claim 8.  It also further modifies the abstract idea of claim 8 by specifying that the said sheet resistance measurement unit comprises a voltage source for applying a voltage to a first electrode and a voltage measurement unit for measuring a voltage across a load resistance connected to a second electrode, and wherein the processor is configured to determine the sheet resistance information from the applied voltage, the measured voltage, the load resistance, and dimensional parameters of the two interdigitated electrodes. 
Claim 10 does not recite additional elements that integrate this judicial exception into a practical application. Claim 10 doesn’t integrate the abstract idea of claim 8 into a practical application because nothing was done with the pollution status information.   
Claim 10 as a whole does not amount to significantly more than the exception because the additional element of the claim is routine and conventional in view of the prior art cited above. 
Claim 11 recites: 
“11. The air-cleaning device as claimed in claim 8, wherein said particle filter comprises hydrophobic fibrous filter material.” 

Claim 11 is directed to one of the four statutory categories because it is “the air-cleaning device as claimed in claim 8,” which is a machine.
Claim 11 depends from claim 8 and therefore recites the judicial exception of the independent claim 8.  It also further modifies the abstract idea of claim 8 by specifying that the particle filter comprises hydrophobic fibrous filter material. 
Claim 11 does not recite additional elements that integrate this judicial exception into a practical application. Claim 11 doesn’t integrate the abstract idea of claim 8 into a practical application because nothing was done with the pollution status information.   
Claim 11 as a whole does not amount to significantly more than the exception because the additional element of the claim is routine and conventional in view of the prior art cited above. 
Claim 12 recites: 
“12. The air-cleaning device as claimed in claim 8, further comprising a fan to generate an airflow through the particle filter, wherein a processor of said device is configured to generate a control signal for controlling said fan.” 

Claim 12 is directed to one of the four statutory categories because it is “the air-cleaning device as claimed in claim 8,” which is a machine.
Claim 12 depends from claim 8 and therefore recites the judicial exception of the independent claim 8.  It also further modifies the abstract idea of claim 8 by specifying that the device comprises a fan to generate an airflow through the particle filter, wherein a processor of said device is configured to generate a control signal for controlling said fan. 
Claim 12 does not recite additional elements that integrate this judicial exception into a practical application. Claim 12 doesn’t integrate the abstract idea of claim 8 the limitation of 
Claim 12 as a whole does not amount to significantly more than the exception because the additional element of the claim is routine and conventional in view of the prior art cited above. 
Claim 15 recites: 
“15. The device as claimed in claim 1, further comprising a table of a number of predetermined pollution thresholds for different values of relative humidity.” 

Claim 15 is directed to one of the four statutory categories because it is “the air-cleaning device as claimed in claim 1,” which is a machine.
Claim 15 depends from claim 1 and therefore recites the judicial exception of the independent claim 1.  It also further modifies the abstract idea of claim 1 by specifying that the device comprises a table of a number of predetermined pollution thresholds for different values of relative humidity. 
Claim 15 does not recite additional elements that integrate this judicial exception into a practical application. Claim 15 doesn’t integrate the abstract idea of claim 1, the limitation of “table” is a mental process that can be performed in the human mind or by a human using a pen and paper. MPEP 2106.04(a)(2)(III).  
Claim 15 as a whole does not amount to significantly more than the exception because the additional element of the claim is routine and conventional in view of the prior art cited above. 
Claim 16 recites: 
“16. The device as claimed in claim 15, wherein a predetermined pollution threshold is determined from the table based on an actual given humidity value.” 

Claim 16 is directed to one of the four statutory categories because it is “the air-cleaning device as claimed in claim 15,” which is a machine.
Claim 16 depends from claim 15, which depends from claim 1, and therefore recites the judicial exception of the independent claim 1.  It also further modifies the abstract idea of claim 15 by specifying that a predetermined pollution threshold is determined from the table based on an actual give humidity value. 
Claim 16 does not recite additional elements that integrate this judicial exception into a practical application. Claim 16 doesn’t integrate the abstract idea of claim 15, the limitation of specifying a predetermined pollution threshold from the table based on humidity value is a mental process of observations, evaluations and judgments that can practically be performed in the human mind. MPEP 2106.04(a)(2)(III)(A). The table used is a physical aid used to help perform a mental step, which does not negate the mental nature of the limitation, but simply accounts for memory capacity from one person to another. The claimed table is nothing more than a list of predetermined pollution thresholds base don humidity level, which is similar to “flowsheets” and “patient charts.” MPEP 2106.04(a)(2)(III)(B).
Claim 16 as a whole does not amount to significantly more than the exception because the additional element of the claim is routine and conventional in view of the prior art cited above. 
Response to Arguments
Claim Interpretations - 35 USC § 112(f)
The limitation of “a device to determine a pollution status of the particle filter” in amended claim 8 invokes 112(f). Please refer to the Claim Interpretation section for more details.  
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 USC 112(b) rejection for claims 9–10 as the applicant has amended the claims to overcome the current rejection. 
Claim Rejections - 35 USC § 112(d)
The examiner withdraws the current 35 USC 112(d) rejection for claims 2–6 as the applicant’s amendment of claim 2 overcomes the current rejection.  
Claim Rejections - 35 USC § 103
The applicant argues that Galsim nowhere teaches or suggests a reference sheet resistance of a clean particle filter at a relative humidity indicated by the indication of humidity and given at the time of acquisition of an electrical sheet resistance. Applicant Rem. dated Jan. 18, 2022 (“Applicant Rem.”) p. 13. The applicant also argues that Galsim only describes how the capacitance measurements and the humidity are associated with an amount of dust accumulation across the capacitive dust sensor rather than the resistance. Id. The applicant then concludes that Galsim fails to teach or suggest a processor configured to compare the electrical sheet resistance indicated by or determined from the obtained sheet resistance information with a reference sheet resistance of a clean particle filter and then generate based on the comparation value a control signal. Id. 
The examiner respectively disagrees. As stated in the Non-Final Office Action, it is well within the ambit of one of ordinary skill in the art to obtain sheet resistance information from the 

Claim Rejections - 35 USC § 101
Step 2A: Prong One
The applicant submits that the present invention is based on the idea to obtain information, such as a status indicator, for a particle filter that relies on measurements of the filter’s sheet resistance in the course of time. Applicant Rem. p. 18. The applicant also submits that the amended steps of claim 1 are similar to claim 2 of example 37 because the activity of sheet resistance measurement unit determines electrical sheet resistance, a humidity input that obtains humidity information and a processor that compares the electrical sheet information with a reference sheet resistance of a clean particle filter and generates a control signal for control the Id. at ps. 18–19. 
The examiner disagrees. While the step of determining sheet resistance and humidity could not be done in the human mind, the process of comparing the electrical sheet information with a reference sheet resistance and generate a control signal for control and/or generate status information is a mental process of collecting and displaying information where the data analysis steps are recited at a high level of generality (i.e., comparing the sheet resistance information with a standard reference and presenting a status information).  MPEP 2106.04(a)(2)(III)(A). It is noted here that the term “a control signal” by itself does not directed to any of the statutory categories (i.e., “signal per se”) because signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, and is not a tangible article or commodity under the definition of a manufacture. MPEP 2163.03(I). 
Step 2A: Prong Two
 In addition, the applicant submits that the present invention recites additional features of integrate the judicial exception into a practical application, which is generation of a control signal for control of an air-cleaning device and/or status information indicating a pollution status of a particle filter.  Applicant Rem. p. 19. 
The examiner respectively disagrees. The amended claim 1 requires a processor to generate a control signal and/or status information. The status information is just a mental process of displaying information.  And the term ‘signal’ by itself does not possess concrete structure that would qualify as a device and is not composed of matter such that it qualifies as a composition of matter. MPEP 2163.03(I). If the applicant were to further amend the claim to 
Step 2B
Furthermore, the applicant submits that the amended claim 1 amounts to “significantly more” than just an abstract idea because the applicant believes that the element of amended claim 1 provide an effective way of determining a pollutions status and further sending a control signal to control an air-cleaning device. Applicant Rem. p. 21. The applicant further points out that the control signal maybe used to control a fan to increase or decrease air flow. Id. at p. 22. 
It is noted here that the current amended claim 1 does not amounts to significantly more than just an abstract idea as it is obvious in view of Galsim. Additionally, the step of ‘control a fan’ is not recited in claim 1, and therefore, the argument is moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776             

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Mental processes include concepts that can be performed in the human mind or by a human with the aid of pen and paper, including observation, evaluation, judgment or opinion.  This includes collecting information, analyzing it, and displaying certain results of the collection and analysis where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.  MPEP 2106.04(a)(2)(III)(A).